Citation Nr: 0804632	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 211	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board's September 2005 decision to grant an earlier effective 
date (EED) of December 6, 1994, but no earlier, for a total 
scheduler evaluation for his service connected psychiatric 
disability.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The moving party in this case is a veteran who served on 
active duty from January 1968 to October 1973.  

In a September 2005 decision, the Board of Veterans' Appeals 
(Board) granted an EED of December 6, 1994, for a total 
scheduler evaluation for his service connected psychiatric 
disability.  The moving party has moved the Board to revise 
this decision on the basis that the decision was clearly and 
unmistakably erroneous, and that the effective date should 
have been even earlier.  


FINDINGS OF FACT

1.  In a September 2005, decision, the Board granted an EED 
of December 6, 1994, for a total scheduler evaluation for 
service connected psychiatric disability, but denied an 
effective date prior to December 6, 1994.

2.  The correct facts as they were known at the time of the 
September 2005 decision were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.

3.  The Board's September 2005, decision granting an EED of 
December 6, 1994 (but no earlier) for a total scheduler 
evaluation for service connected psychiatric disability does 
not contain an error which, had it not been made, would have 
manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The criteria for the revision of the Board's September 2005, 
which denied entitlement to an effective date prior to 
December 6, 1994, for a total scheduler evaluation for his 
service connected psychiatric disability, on the grounds of 
CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that prior to the moving party filing his 
motion, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. § 
20.1411(c), (d); Livesay v. Principi, 15 Vet.App. 165 (2001).  
Accordingly, no further action is necessary for compliance 
with the VCAA.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  All 
final Board decisions are subject to revision except:  (1) 
decisions on issues which have been appealed to and decided 
by a court of competent jurisdiction; and (2) decisions on 
issues which have subsequently been decided by a court of 
competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401.  Only final decisions of the Board are subject to 
appeal to the Court.  38 U.S.C.A. § 7266.

The moving party in this case asserts that the total 
scheduler rating for his service-connected psychiatric 
disability should have an effective date earlier than 
December 6, 1994.  An October 2002 RO rating decision granted 
an effective date of December 6, 1994.  The September 2005 
Board decision affirmed the RO's rating decision.  Thus, such 
decision subsumed the October 2002 RO determination with 
regard to this issue.  It has been held that when the Board 
affirms a decision of the RO, that decision is subsumed by 
the final appellate decision.  The RO decision that has been 
affirmed by the Board becomes "part and parcel" of the 
final Board decision.  See 38 C.F.R. § 20.1104; Smith v. 
Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 
Vet.App. 372 (1995); Olson v. Brown, 5 Vet.App. 430 (1993 
(when a determination of the AOJ is affirmed by the BVA, the 
determination is subsumed by the final appellate decision); 
see also VAOPGCPREC 14-95.   

Pertinent evidence available to the Board at the time of its 
September 2005 decision included the following:  service 
medical records; statements from Dr. A.Y. dated October 1998 
and August 1999; a statement from R.S. dated October 1998; a 
statement from D.M.R. dated March 2000; an RO hearing 
transcript dated March 2000; a Board hearing transcript dated 
June 2002; VA examination reports dated July 1986, November 
1987, September 1990, and February 1996; Social Security 
Administration (SSA) records; and statements by the veteran.  

The Board notes that the RO issued rating decisions in 
September 1986 (in which it granted service connection and 
assigned a noncompensable rating for a psychiatric 
disability, classified as major affective disorder, 
depressed, effective February 28, 1986); December 1987 (in 
which it granted service connection for post-traumatic stress 
disorder and increased the evaluation for the service-
connected psychiatric disability, classified as post-
traumatic stress disorder with associated major affective 
disorder, depressed, from noncompensable to 10 percent, 
effective November 25, 1987); July 1988 (in which it 
increased the veteran's disability rating to 30 percent, 
effective November 25, 1987); and November 1990 (in which it 
continued the veteran's 30 percent rating).  The veteran 
failed to appeal any of these rating decisions.  Therefore, 
they all became final.  38 U.S.C.A. § 7105(c). 

The veteran submitted a statement by social worker (R.S.) 
dated November 27, 1995 (and received on December 6, 1995) in 
which R.S. indicated that the veteran's psychiatric symptoms 
had increased in severity.  The veteran underwent a February 
1996 VA examination.  Based on the examination report, the RO 
increased the veteran's rating to 100 percent effective 
November 27, 1995 (the date of R.S.'s correspondence).  

The September 2005 Board decision construed R.S.'s 
correspondence as a claim to re-open for the purposes of 
assigning an increased rating.  The Board found that though 
the claim was received on December 6, 1995, it was factually 
ascertainable that the veteran's disability increased in 
severity within the one year period prior to the receipt of 
the claim.  Pursuant to 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2), an earlier effective date of December 
6, 1994 was warranted.  

At this point, the Board observes that the law pertaining to 
the effective date of a VA claim for increase in disability 
mandates that unless specifically provided otherwise, the 
effective date for the increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then 
goes on to specifically provide that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).  

From a review of the September 2005 Board decision, it 
appears that the Board at that time resolved reasonable doubt 
in the veteran's favor to find that an increase in disability 
to warrant a 100 percent rating was ascertainable on December 
6, 1994.  Since this is one year prior to the claim, the 
Board is unable to find any basis for an earlier effective 
dated under the provisions of 38 U.S.C.A.§ 5110 and the 
judicial holding in Harper.  

The veteran, in his February 2006 CUE claim, states that 
there were difficulties in obtaining his service medical 
records.  He stated that he attempted to obtain his service 
medical records in 1985; but that he was told that the 
records were unavailable.  He has submitted a March 2000 
statement from D.M.R. (a service officer for the DAV Service 
Center in Pueblo, Colorado) in which he stated that requests 
were made to the National Records Center and Fort Carson 
Hospital in Colorado Springs, Colorado.  D.M.R. stated that 
no records were found.  The veteran also submitted an August 
1999 statement from Dr. A.Y.  He summarized the veteran's 
service medical records (including a November 1969 
hospitalization following the veteran's overdose of pills), 
and opined that the veteran has been suffering from PTSD 
prior to 1973.  The veteran contends that "it is reasonable 
to assume that if the examining doctor would have read my 
service medical record dated 13 November 1969, he or she 
would be obliged to assign a rating of 100%..."  The veteran 
contends that he should be rated at 100 percent effective 
February 28, 1985 (His original claim for service connection 
was received February 28, 1986).  

The evidence submitted by the veteran fails to provide any 
justification for an earlier effective date for his total 
scheduler evaluation for his service connected psychiatric 
disability.  The service medical records are only probative 
to the fact that the veteran's PTSD had its origins in 
service.  His disability ratings have been determined by the 
VA examinations.  At his July 1986 VA examination, he was 
diagnosed with a major affective disorder, depressed, 
recurrent, in remission.  The November 1987 examination 
report stated that the veteran was self employed.  His PTSD 
was described as "moderately-severe."  There was no 
indication that he met the criteria for a 100 percent 
disability rating.  His September 1990 VA examination report 
stated that the veteran "experiences life essentially the 
same as he described it in November 1987."  Once again, his 
disability was described as moderately severe (but not 
total).

Finally, the Board once again notes that the RO issued rating 
decisions in September 1986, December 1987, July 1988, and 
November 1990.  The veteran failed to appeal any of these 
rating decisions.  

The moving party claims that the Board's September 2005 
decision was prejudicial and discriminatory.  Essentially, 
the moving party asserts that the Board failed to assess the 
service medical records correctly that showed that he was 
hospitalized and diagnosed with a psychiatric disability.  In 
other words, the Board failed by not accepting certain 
medical evidence at face value and by not assigning maximum 
probative value to medical opinions of record.  This argument 
concerns the weight given to the medical evidence then of 
record.  The moving party is essentially in disagreement with 
how the facts were evaluated, which is not a basis for a 
valid claim of error.  Claims for findings of CUE in prior 
decisions must be raised with specificity.  The Court has 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993); Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).

Therefore, the Board finds that the September 2005 Board 
decision was reasonably supported by the evidence then of 
record and that the statutory and regulatory provisions then 
in effect.  The Board is unable to find any error of fact or 
law in that decision.  In the absence of any such clear and 
unmistakable error in the September 2005 Board decision, the 
moving party's motion for revocation or reversal of that 
decision must be denied.


ORDER

The motion for revision of the September 2005 Board decision 
on the basis of clear and unmistakable error is denied.  




                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



